DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on December 21, 2021 has been fully considered. The amendment to instant claims 1 and 4 is acknowledged. Specifically, claim 1 has been amended to include a limitation of an ethylene based plastomer having MFR of 0.3-2 g/10 min. In light of the amendment filed by Applicant, the previous rejections cited below are maintained but suitably framed to better address the current amendment. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

3.  Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Defoer et al (WO 2016/091923), as evidenced by Gahleitner et al (US 2010/0093939).
It is noted that while the rejection is made over WO 2016/091923 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,385,197 is relied upon. 

4. The rejection is adequately set forth on pages 6-10 of an Office action mailed on September 27, 2021 and is incorporated here by reference.

5. With respect to the amended claims 1 and 4, 
Defoer et al discloses of a polymer composition comprising a blend of (col. 3, lines 40-47):
A) 80-93%wt of a polypropylene polymer, specifically a terpolymer of propylene, ethylene and C4-C6 alpha olefin, specifically 1-butene (col. 4, lines 50-57), having ethylene content of 0.1-3%wt and C4-C6 alpha olefin content of 1-14%wt (col. 5, lines 4-24), MFR (230ºC, 2.16 kg) of 1.5-10g/10 min, and xylene cold insoluble fraction of at least 80%wt, or at least 90%wt (col. 4, lines 39-44; 47-50),   preferably a terpolymer of propylene, ethylene, 1-butene (col. 4, lines 56-58);  and
B) 7-20%wt of an ethylene-based plastomer having MFR (190ºC, 2.16) of at least 0.5 g/10 min  (col. 3, lines 25-40), or MFR of 1 g/10 min (col. 7, lines 1-2) and density of 0.860-0.905 g/cc (col. 6, lines 64-67), and further

Defoer et al explicitly cites the ethylene plastomer having MFR of 1 g/10 min.

6. Though Defoer et al does not exemplify the use of the ethylene plastomer having MFR of 1 g/10 min, under 35 USC 103 a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

7. In the alternative, though Defoer et al does not explicitly and with sufficient specificity, such as by the way of a single example, shows the composition comprising all limitations as claimed in instant invention, including the use of the ethylene plastomer having MFR of 1 g/10 min, based on the teachings of Defoer et al that the ethylene plastomer may have MFR of at least 0.5 g/10 min, like 1 g/10 min (col. 7, lines 1-2), it would have been obvious to a one of ordinary skill in the art to choose and use  the ethylene plastomer having MFR of 1 g/10 min, and further to make variations and optimize by routine experimentation the specific types and amounts of all the components in the polypropylene composition and further the specific properties, such as MFR, XCS content, Tm and density, of each of the components of the composition, so to produce a final composition having a desired combination of properties, depending on the specific end-use of the final product, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.   Claims 1-5 are rejected under 35 U.S.C. 103 as unpatentable over Defoer et al (WO 2016/091923) in view of Gahleitner et al (US 2010/0093939).
It is noted that while the rejection is made over WO 2016/091923 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,385,197 is relied upon. 

9. The rejection is adequately set forth on pages 10-14 of an Office action mailed on September 27, 2021 and is incorporated here by reference.

10. With respect to the amended claims 1 and 4, 
Defoer et al discloses of a polymer composition comprising a blend of (col. 3, lines 40-47):

B) 7-20%wt of an ethylene-based plastomer having MFR (190ºC, 2.16) of at least 0.5 g/10 min  (col. 3, lines 25-40), or MFR of 1 g/10 min (col. 7, lines 1-2) and density of 0.860-0.905 g/cc (col. 6, lines 64-67), and further
C) optional additives like antioxidants (col. 6, lines 23-48).
Defoer et al explicitly cites the ethylene plastomer having MFR of 1 g/10 min.

11. Though Defoer et al does not exemplify the use of the ethylene plastomer having MFR of 1 g/10 min, under 35 USC 103 a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

12. Further, though Defoer et al does not exemplify the composition comprising all limitations as claimed in instant invention, including the use of the ethylene plastomer having MFR of 1 g/10 min, based on the teachings of Defoer et al that the ethylene plastomer may have MFR of at least 0.5 g/10 min, like 1 g/10 min (col. 7, lines 1-2), it would have been obvious to a one of ordinary skill in the art to choose and use  the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

13.     Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of US 10,385,196 in view of Gahleitner et al (US 2010/0093939) and Defoer et al (WO 2016/091923, based on US equivalent US 10,385,197). 

14. The rejection is adequately set forth on pages 20-26 of an Office action mailed on September 27, 2021 and is incorporated here by reference.

15. With respect to the amended claims 1 and 4, 
Defoer et al discloses of a polymer composition comprising a blend of (col. 3, lines 40-47):
A) 80-93%wt of a polypropylene polymer, specifically a terpolymer of propylene, ethylene and C4-C6 alpha olefin, specifically 1-butene (col. 4, lines 50-57), having ethylene content of 0.1-3%wt and C4-C6 alpha olefin content of 1-14%wt (col. 5, lines 4-24), MFR (230ºC, 2.16 kg) of 1.5-10g/10 min, and xylene cold insoluble fraction of at least 80%wt, or at least 90%wt (col. 4, lines 39-44; 47-50),   preferably a terpolymer of propylene, ethylene, 1-butene (col. 4, lines 56-58);  and
B) 7-20%wt of an ethylene-based plastomer having MFR (190ºC, 2.16) of at least 0.5 g/10 min  (col. 3, lines 25-40), or MFR of 1 g/10 min (col. 7, lines 1-2) and density of 0.860-0.905 g/cc (col. 6, lines 64-67), and further

Defoer et al explicitly cites the ethylene plastomer having MFR of 1 g/10 min.

16. Since no Terminal Disclaimer has been filed, the rejection is maintained.


Response to Arguments
17.  Applicant's arguments filed December 21, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, the previous rejections not cited above are withdrawn, thus rendering Applicant’s arguments moot.

18. With respect to Applicant’s arguments regarding the rejections of Claim(s) 1-5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Defoer et al (WO 2016/091923), as evidenced by Gahleitner et al (US 2010/0093939) and Claims 1-5 under 35 U.S.C. 103 as unpatentable over Defoer et al (WO 2016/091923) in view of Gahleitner et al (US 2010/0093939), it is noted that:
1) Defoer et al discloses of a polymer composition comprising a blend of (col. 3, lines 40-47):
A) 80-93%wt of a polypropylene polymer, specifically a terpolymer of propylene, ethylene and C4-C6 alpha olefin, specifically 1-butene (col. 4, lines 50-57), having ethylene content of 0.1-3%wt and C4-C6 alpha olefin content of 1-14%wt (col. 5, lines 4-24), MFR (230ºC, 2.16 kg) of 1.5-10g/10 min, and xylene cold insoluble fraction of at least 80%wt, or at least 90%wt (col. 4, lines 39-44; 47-50),   preferably a terpolymer of propylene, ethylene, 1-butene (col. 4, lines 56-58);  and
least 0.5 g/10 min  (col. 3, lines 25-40), or MFR of 1 g/10 min (col. 7, lines 1-2) and density of 0.860-0.905 g/cc (col. 6, lines 64-67), and further
C) optional additives like antioxidants (col. 6, lines 23-48).
Defoer et al explicitly cites the ethylene plastomer having MFR of 1 g/10 min.

2) Though Defoer et al does not exemplify the use of the ethylene plastomer having MFR of 1 g/10 min, under 35 USC 103 a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

3) Instant claims are silent with respect to any properties of the composition; it is not clear what properties and at what level are the goal of instant invention.
4) It is further noted that instant specification does not provide a sufficient evidence of criticality in using ethylene plastomer having MFR of 0.3-2 g/10 min for providing the compositions having low seal initiation temperature. Thus, comparative example CE1 which uses the ethylene plastomer having MFR as high as 30 g/10 min shows a seal initiation temperature of 105ºC, which is exactly the same as that for inventive example IE2 (Table 3 of instant specification). The inventive example IE3 recites the use of the ethylene plastomer having MFR of 3 g/10 min, i.e. outside of claimed range, and shows the composition having a seal initiation temperature of 108ºC, which value is very close to that of inventive example IE1. Furthermore, instant specification recites that inventive 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764